DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/5/2022 has been received and entered in to the case. 
	Claims 1-9 have been canceled, claims 11-16 are newly added, and claims 10-16 have been considered on the merits. All arguments have been fully considered. 

	Terminal Disclaimer
The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10,590,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ms. Teresa Ptashka on 2/10/2022.

The application has been amended as follows: 
Claims 11-16 are dependent on claim 10 instead of claim 1.

Claims 10-16 are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Longmire et al. as cited in the claim rejection mailed 6/30/3021. Longmire et al. however does not teach isolated/purified population of CD47hi/CD26lo lung progenitor cells at the purity as claimed. There is no motivation or reason to purify the claimed cells with CD47 and CD26 expression from the lung progenitor cells of Longmire et al. which would have inherently comprise the claimed cells. Regarding the 101 rejection, as the Examiner has previously indicated, the claimed composition is formulated as a specific delivery format, i.e. aerosol delivery and contains a propellant, and thus the composition as claimed is directed to an eligible subject matter under 35 USC §101. It is also noted that the terms “hi” and “lo” are defined in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632